[DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________
                                                               FILED
                                                     U.S. COURT OF APPEALS
                                                       ELEVENTH CIRCUIT
                            No. 05-12147
                                                         January 6, 2006
                        Non-Argument Calendar
                                                        THOMAS K. KAHN
                      ________________________              CLERK

                D. C. Docket No. 04-00032-CR-J-20-MMH

UNITED STATES OF AMERICA,


                                                              Plaintiff-Appellee,

                                 versus

ADRIAN SANDOVAL,
a.k.a. Huero,
a.k.a. Guero,
a.k.a. Juero,

                                                        Defendant-Appellant.


                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                    _________________________

                           (January 6, 2006)

Before BARKETT, MARCUS and WILSON, Circuit Judges.

PER CURIAM:
      Roland Falcon, appointed counsel for Adrian Sandoval in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Sandoval’s conviction and

sentence are AFFIRMED.




                                          2